Title: Extract of a Letter from London, [19 February 1774]
From: Franklin, Benjamin
To: 


Feb. 19, 1774.
The Ministerial People here are outrageously angry with Dr. Franklin. They took Occasion, when he was attending the Committee of Council with the Petition of the Massachusetts-Bay, to set the Solicitor-General upon him, who, leaving the Business that was before their Lordships, in a virulent Invective of an Hour, filled with Scurrility, abused him personally, to the great Entertainment of Thirty-five Lords of the Privy-Council, who had been purposely invited as to a Bull-baiting, and not one of them had the Sense to reflect on the Impropriety and Indecency of treating, in so ignominious a Manner, a Public Messenger, whose Character in all Nations, savage as well as civilized, used to be deemed sacred, and his Person under public Protection, even when coming from an Enemy; nor did one of them check the Orator’s Extravagance, and recal him to the Point under Consideration, but generally appeared much delighted, chuckling, laughing, and sometimes loudly applauding. I did not before think it possible for any Persons in their Stations to behave in a Manner so extremely unbecoming, especially when sitting in a judicial Capacity. I never was in America, but I do not believe that any Judges or Justices of any of your inferior Courts in the back Counties would have conducted themselves with so little Dignity, or have disgraced themselves so much, as to suffer a Lawyer to treat even a Criminal at their Bar with such Outrage. Luckily, however, for the Doctor, those Actions of his, which they pitched upon to vilify him for, in the Opinion of all good and sensible Men here, were two as truly virtuous and good Actions, as any which dignify human Nature. The first being an Endeavour to lessen the Resentment of New-England towards Britain, by convincing that Country that the sending of Troops, and other Measures they complained of, did not take their Rise from an inimical Disposition towards them here, but were originally planned and recommended by some of their own People. This he effected, by returning thither the Governor’s Letters. The other was the Doctor’s endeavouring to prevent Bloodshed between two private Persons, by avowing publicly that Transaction. Had Administration been really disposed to a Reconciliation with America, it might have made a good Use of the first Discovery, dismissed the two Mischief-makers, reversed the Measures, and restored Harmony between the two Countries. But instead of thanking him for giving them so good an Opening, they seem ready to crucify him. It was formerly said, Blessed are the Peace-makers; and the saving of a Citizen, among the antient Romans, was thought to merit particular Honours; but the Morals of our Court, it seems, are different, and the very Reverse of those taught by Philosophers and the Gospel. Being, however, satisfied within, the Doctor stood the Abuse extremely well, and felt the Advantage of a good Conscience, which wonderfully supports a Man on such Occasions, beyond what could be imagined without Trial; and he has had the Satisfaction to find, that he has lost no Friends by this Attempt to disgrace him; his House has ever since been filled with Visitants, who come purposely to shew their Regard for him, and express their Indignation at the unworthy Treatment he received. Some, who could not come, have written him Letters to the same Purpose. Wedderburne’s Speech is printed, to spread the Defamation wider; but, being a little ashamed of it, they have left out of it much of the Ribaldry, so that, compared with what it was, [it] is now a very decent Performance. The Doctor intends, however, before his Departure, I hear, to give it a full Answer. It was with great Reluctance, I am told, that the Postmasters-General dismissed him from his Office. They knew his long and faithful Services in that Department, but the Orders they received from the Ministry were so positive, that they could not refuse obeying them, without giving great Offence. When People give weak Reasons for strong Resentment, one is apt to suspect they are not the true ones; so I fancy sometimes, that the Doctor’s returning those Letters could not be the Foundation of all this Fury, and that possibly the Preface to the Boston Pamphlet, the Prussian Edict, and the Rules for diminishing a Great Empire, are suspected to be his, and yet not mentioned, lest the Attention of the Public should be more turned towards those Pieces, which are thought to expose the late Measures too poignantly.
Fleets and Troops are talked of, to be sent to America, but what they are to do when they come there, I am at a Loss to know, except it be to seize Individuals, and send them hither to be punished. God give us all a little more Wisdom.
